 


109 HR 5138 IH: Taxpayer Information Protection and Privacy Act
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5138 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Hayworth introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to restrict the use of tax return information by preparers of returns. 
 
 
1.Short titleThis Act may be cited as the Taxpayer Information Protection and Privacy Act.  
2.Restriction on use of tax return information by preparers of returns 
(a)In generalSection 7216 of the Internal Revenue Code of 1986 (relating to disclosure or use of information by preparers of returns) is amended by adding at the end the following new subsection: 
 
(c)Restriction on solicitations of consent 
(1)In generalA person described in subsection (a) may not solicit the taxpayer to consent to the disclosure or use of information described in such subsection for any purpose, including the use of such information by such person to solicit the taxpayer for additional tax-related services.  
(2)Regulatory exception not to applySubsection (b)(3) shall not apply with respect to any disclosure or use described in paragraph (1).  
(d)Consent required for tax preparation work performed outside United States 
(1)In generalThe disclosure or use of information described in subsection (a) in the ordinary course of business by a person engaged in a business described in such subsection to any individual or person physically located outside of the United States shall be treated as a violation of subsection (a) unless the taxpayer consents to such disclosure or use.  
(2)United StatesFor purposes of this subsection, the term United States includes any territory or possession of the United States. .  
(b)Effective dateThe amendments made by this section shall apply to disclosures and uses after the date of the enactment of this Act.  
 
